Citation Nr: 0932371	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-26 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung condition due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from May 1953 
to April 1957, in the Naval Reserves from April 1957 to April 
1959, and in the Army from May 1959 to May 1975.  See DD 
214s; service personnel records.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim for service connection for a 
lung condition due to exposure to asbestos.  

In his August 2005 VA Form 9, the Veteran requested a hearing 
before a member of the Board at the RO.  A hearing was 
scheduled in November 2007.  The Veteran canceled his hearing 
in a form received by the Decatur, Georgia Veterans Service 
Center in October 2007.  He has not requested another 
hearing.

The issue was remanded by the Board in December 2007 and May 
2009.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that he has a lung condition due to asbestos exposure 
in service.  


CONCLUSION OF LAW

The criteria for service connection for a lung condition due 
to asbestos exposure have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

The Veteran contends that he has a lung disorder as a result 
of in-service exposure to asbestos while working as a 
boatswain mate in the Navy.  See April 2000 VA Form 21-4138.  
His service personnel records reveal that he was stationed on 
board the U.S.S. Intrepid between June 1954 and April 1957.  
See NAVPERS-601.  

The Veteran underwent a VA compensation and pension (C&P) 
miscellaneous respiratory diseases examination in March 2001.  
He reported exposure to asbestosis while in the Navy and also 
reported smoking one and one-half packs of cigarettes for 
approximately 23 years until he quit in 1982.  Diagnostic 
clinical test results included a chest x-ray that showed mild 
chronic obstructive pulmonary disease (COPD) with mild 
bilateral apical pleural adhesion and pulmonary function 
testing that was suggestive of mild restrictive lung disease 
with normal diffusion capacity, no change after 
bronchodilators.  An assessment of mild restrictive lung 
disease with normal blood gases and normal diffusion capacity 
was made.  The examiner reported that the exact etiology of 
the Veteran's mild restrictive lung disease was undetermined 
but that it could be related to his asbestosis exposure.  

The Board found that the evidence was unclear as to whether 
the Veteran had a current diagnosis of a respiratory 
disorder, as the VA examiner reported that a chest x-ray 
showed mild COPD, pulmonary function testing was suggestive 
of mild restrictive lung disease, and the Veteran was 
diagnosed with mild restrictive lung disease with normal 
blood gases and normal diffusion capacity.  The claim was 
remanded for clarification.

In October 2008, the same VA examiner who conducted the May 
2001 VA examination reported reviewing the claims folder.  
Physical examination revealed that the Veteran's lungs were 
fairly clear.  Blood gases showed pH of 7.411, pCO2 of 36.3, 
pO2 of 82, bicarbonate 23.1, and oxygen saturation of 96 
percent on room air.  Pulmonary function tests showed that 
the spirometry was within normal limits; lung volumes were 
within normal limits with normal diffusing capacity when 
corrected for the lung volumes.  There was no post-
bronchodilator response and no evidence of restrictive lung 
disease.  Chest x-ray showed chronic lung changes with 
parenchymal scarring and healed granulomas, no definite acute 
parenchymal disease noted.  CT scan of the chest showed 
prominent appearance of the peripheral interstitial 
compartments of the right upper, left upper and right lower 
lobes with no significant change in volume.  A partially 
calcified nodule of the left upper lobe on image 19 and a 
number of noncalcified nodules adjacent to this, one on image 
20 measuring 4 mm and another on image 19, more peripherally, 
measuring 3 mm, were noted.  The Veteran also showed a pair 
of calcified hilar lymph nodes on images 24 to 27 on the 
right and a normal appearance of the pleural space and 
mediastinum otherwise, supraclavicular and axillary regions.  
The impression was multiple small nodules of the right upper 
lobe with right hilar calcified lymph nodes and a partially 
calcified right upper lobe.  The Veteran's overall pattern 
was most consistent with prior granulomatous disease, mild 
peripheral interstitial compartment prominence of the left 
and right upper lobes and right lower lobe are not 
accompanied by more characteristic changes of interstitial 
fibrosis and may be associated with a prior granulomatous 
process.  

The October 2008 VA examiner concluded that based on the 
available history, the CT scan and pulmonary function tests, 
there was no evidence of any diaphragmatic calcification, any 
pleural calcification, or any restrictive lung disease 
suggestive of asbestosis.  

The RO requested that the claims folder be returned to the 
October 2008 VA examiner for a nexus opinion with rationale.  
A different VA examiner provided the requested information in 
December 2008, since the previous VA examiner was 
unavailable.  

The December 2008 VA examiner reported reviewing the claims 
folder, to include the October 2008 VA examination report, 
and specifically noted a May 1999 chest radiograph 
(diaphragmatic calcification near right costophrenic angle 
which may be related to asbestos exposure), a February 2001 
chest radiograph (mild bilateral apical pleural adhesions), 
and an October 2008 CT scan (multiple small nodules of the 
right upper lobe with right hilar calcified lymph nodes and 
partially calcified right upper lobe - overall pattern most 
consistent with prior granulomatous disease; mild peripheral 
interstitial compartment prominence of the right and left 
upper lobe and right lower lobe are not accompanied by more 
characteristic changes of interstitial fibrosis and may be 
associated with prior granulomatous process).  

Based on the information noted above, the December 2008 VA 
examiner found that it would appear the Veteran's lung 
condition is consistent with prior granulomatous disease with 
interstitial fibrosis and not asbestosis.  The fact that the 
Veteran had normal pulmonary function studies and blood gases 
on his last visit, and his lack of symptoms and treatment, is 
supportive of old granulomatous changes.  The examiner found 
that the current condition of the Veteran's lungs was not 
related to asbestos exposure in the military.  

In an October 2008 letter, Dr. S.A. Chitty, IV, reported that 
he consulted on the Veteran in October 2008 for a second 
opinion regarding the possibility of asbestosis.  Dr. Chitty 
indicated that the Veteran described a significant asbestos 
exposure from 1954 to 1957 while in the Navy due to pouring 
sockets and wrapping them in asbestos paste that he had to 
make.  He indicated that the Veteran reported some shortness 
of breath with exertion, described as mild to moderate.  On 
examination, Dr. Chitty picked up some dry crackles in the 
bases of the Veteran's lungs.  Additionally, a CT scan report 
done at the Dublin VA showed interstitial changes in both 
lower lobes, as well as a scattered few other places on the 
official interpretation.  Dr. Chitty also reported that 
pulmonary function testing did indicate a mild reduction in 
the total lung capacity on one set of tests and mild 
reduction in the diffusion capacity on another set, both of 
which were conducted in October 2008.  It was Dr. Chitty's 
opinion that this represented early asbestosis.  

In an April 2009 letter, Dr. Chitty reported that he had been 
following the Veteran since October 2008.  Dr. Chitty noted 
that an October 2008 CT scan showed interstitial and 
granulomatous changes.  Dr. Chitty indicated that 
granulomatous changes are not interstitial, but rather 
nodular, and any interstitial changes in the Veteran should 
be considered asbestosis with the significant amount of 
exposure reported by the Veteran.  Dr. Chitty also reported 
reduction in diffusion capacity on pulmonary function tests.  
Taken together, it was Dr. Chitty's opinion that the findings 
were indicative of a diagnosis of asbestosis.  He also 
indicated that the Veteran may have concomitant granulomatous 
changes; however, this did not explain the interstitial 
changes at all.  

Based on the opinions provided by the May 2001 VA examiner 
and Dr. Chitty, the Board resolves all reasonable doubt in 
the Veteran's favor by finding that service connection for a 
lung condition due to asbestos exposure is warranted. 38 
C.F.R. §§ 3.102, 3.303 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for a lung condition due to asbestos 
exposure is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


